Per Curiam:
We think this order must be reversed. The action was brought to recover possession of personal property. The subject-matter of the action was the possession of the property. In that the moving party had no interest. No judgment in this action could affect his right to possession or his title to the property. Section 452 of the, Code of Civil Procedure does not apply, because the moving party had no interest in the subject-matter of the action. Rosenberg v. Salomon (144 N. Y. 92) is not controlling, for in that case the moving party-had a direct interest in the action, in that if the defendant succeeded the property would go in payment of his debt, but if the plaintiff succeeded it would not. The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Van Brunt, P. J., Barrett, Rumsey, O'Brien and Ingraham, JJ.